Citation Nr: 0805098	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  05-12 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

2.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1951 to 
March 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Louis, Missouri.  The Board observes that the 
appellant's case has been advanced on the docket.


FINDINGS OF FACT

1.  A February 1987 Board decision denied the veteran's 
request to reopen a claim for entitlement to service 
connection for a left knee disorder.  The veteran was 
notified of his appellate rights, but did not file an appeal.

2.  Evidence received since the February 1987 Board decision 
is cumulative of the evidence of record at the time of the 
previous denial and does not relate to an unestablished fact 
necessary to substantiate the claim.

3.  The competent evidence does not demonstrate that 
sarcoidosis is related to the veteran's active military 
service, to include exposure to sulfuric acid.


CONCLUSIONS OF LAW

1.  The February 1987 Board decision which denied the 
veteran's request to reopen a claim for service connection 
for a left knee disorder is final.  38 U.S.C.A. §§ 7103, 7104 
(West 2002); 38 C.F.R. § 20.1100 (2007).

2.  Evidence received since the February 1987 Board decision 
in connection with veteran's request to reopen a claim of 
service connection for a left knee disorder is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  Sarcoidosis was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).  VA must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to a claim.  38 C.F.R. § 3.159 
(2007).  See also Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).

After careful review of the record, the Board finds that VA 
has fulfilled its duty to notice the veteran under VCAA.  In 
this regard, a June 2004 letter advised the veteran of the 
evidence and information necessary to establish entitlement 
to the claims decided herein and what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  He was also expressly 
informed of the need to submit any evidence in his possession 
that pertains to his claims.  Finally the June 2004 letter 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation, however, does not 
modify the requirements discussed above.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought.

The Board finds that in addition to providing VCAA notice 
regarding the veteran's underlying claim of entitlement to 
service connection for a left knee disorder, the June 2004 
letter provided adequate notice in accordance with Kent.  In 
this regard, this letter advised the veteran of what 
constituted new and material evidence and specifically 
informed him of the bases for the previous denial as well as 
what evidence and information was necessary to reopen his 
previously disallowed claim.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Although the veteran was not provided with notice 
in accordance with Dingess, the Board finds this error to be 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the Board has 
concluded that a preponderance of the evidence is against 
these claims.  Any questions as to the appropriate disability 
rating or effective date to be assigned have therefore been 
rendered moot, and the absence of notice on these two 
elements of a service connection claim should not prevent a 
Board decision.  

A review of the veteran's claims folder reflects that 
previous attempts to obtain his service medical records have 
been unsuccessful.  There is also evidence that attempts to 
reconstruct the veteran's service medical records, including 
records pertaining to his claimed left knee disorder, have 
not returned any records.  See NA Form 1355 completed by 
veteran and received in June 1986; October 1985 request for a 
search of Kimbo Air Force Base Hospital Records, Morning 
Reports, and Excused from Duty Reports for June, July, and 
August of 1952 and 1953; June 1986 request for clinical 
records from Pinecastle Air Force Base for 1954 or 1955.  
Where a veteran's service medical records have been destroyed 
or lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony, to 
support his claim.  See Dixon v. Derwinski, 3 Vet. App. 261 
(1992).  

In the present case, the veteran was never specifically told 
during this appeal that his records were likely destroyed in 
a fire at the National Personnel Records Center (NPRC) in 
1973.  Nevertheless, the Board notes that the veteran 
demonstrated actual knowledge of the unavailability of his 
records through his representative.  See November 16, 2007, 
Informal Hearing Presentation.  Moreover, he was informed 
that he might submit lay evidence, such as "statements from 
persons who knew you when you were in service," by VCAA 
letter dated in June 2004.  Thus, the absence of express 
notice is deemed non-prejudicial to the veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005); rev'd on 
other grounds, Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant).  See also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).   

Finally, the June 2004 letter was sent to the veteran prior 
to the August 2004 rating decision.  VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In sum, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

The Board finds that the there has also been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  In this regard, all relevant VA and 
private treatment records have been requested and are 
associated with the claims folder.  The veteran has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding his claim.  

In a case in which a claimant's service records are 
unavailable through no fault of his own, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this case, the 
record demonstrates that the veteran was previously afforded 
an opportunity in June 1986 to complete an NA Form-13055 
(Request for Information Needed to Reconstruct Medical Data) 
with respect to his underlying claim of entitlement to 
service connection for a left knee disorder.  He completed 
this form, and all development was undertaken to attempt to 
reconstruct these records.  In regards to his claim of 
entitlement to service connection for sarcoidosis, the 
veteran has not asserted that he experienced any pulmonary 
problems during service.  Therefore, the fact that he was not 
asked to complete an NA Form-13055 with regards to this claim 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

As a final note, no VA examination was provided with respect 
to the veteran's claimed left knee disorder; however, VA is 
under no duty to provide a VA examination when a veteran is 
requesting that a previously disallowed claim be reopened.  
38 C.F.R. § 3.159(c)(4)(C)(iii) (2007).  A VA examination was 
also not provided in conjunction with his claim of 
entitlement to service connection for sarcoidosis.  Since 
this is an original claim for service connection, the Board 
has considered whether a VA examination is warranted by the 
evidence of record.  In the present case, the Board finds 
that a VA examination is not required because there is 
sufficient competent medical evidence to decide the veteran's 
claim.  See 38 C.F.R. § 3.159(c)(4) (2007).  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the veteran's claim and there is evidence of (1) a 
current disability, (2) an in-service event, injury, or 
disease, and (3) some indication that the claimed disability 
may be associated with the established event, injury, or 
disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In the present case, there is nothing in the 
record, other than the veteran's own lay statements, that 
suggests a link between sarcoidosis and military service.  
Thus, the veteran has not met all the elements of McLendon 
and VA's duty to provide a VA examination has not been 
triggered.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. New and Material Evidence for a Left Knee Disorder

Generally, an unappealed Board denial is final under 38 
U.S.C.A. §§ 7103 and 7104 (West 2002).  However, the veteran 
may request that VA reopen his claim upon the receipt of 'new 
and material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  Id.  See also 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  
According to 38 C.F.R. § 3.156(a) (2007), 'new and material' 
evidence means existing evidence that by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

The veteran was previously denied entitlement to service 
connection for a left knee disorder by a February 1987 Board 
decision; the claim was denied on the basis that there was no 
objective evidence of a contemporary chronic left knee 
disorder.  At such time, the evidence of record consisted of 
statements from the veteran, treatment records from Columbia 
VA Medical Center (MC) dated December 1982 to April 1985, a 
July 1985 treatment report from Dr. Baldwin, an August 1985 
treatment report from Dr. Klebba, a June 1985 VA examination 
report, lay statements dated April and June 1986 from the 
veteran's former employer and brother-in-law, copies of 
letters home dated July 1952, and an April 1986 Board hearing 
transcript.  

In May 2004 the veteran filed to reopen his claim for 
entitlement to service connection for a left knee disorder.  
An August 2004 RO rating decision denied the veteran's 
application to reopen due to lack of new and material 
evidence.  The veteran was again notified of his appellate 
rights, and perfected an appeal of this issue.  New evidence 
received since the February 1987 Board decision includes more 
statements from the veteran and private treatment records 
from the University of Missouri Hospital (UMH), St. Mary's 
Hospital (SMH), and the Capital Region Medical Center (CRMC).  

Pertinent to this appeal, the newly received evidence 
includes a December 1985 treatment report from UMH indicating 
that the veteran has "mild left knee arthralgias related to 
an old war injury."  There is also a June 2000 pulmonary 
clinic report from UMH which indicates in the "history" 
that the veteran has some bilateral "knee arthritis" that 
occurred a couple of weeks ago; it was the first time he had 
ever had anything like this, and it came and went.  The 
veteran's remaining newly submitted records are silent for 
any treatment related to a left knee disorder, including 
arthritis.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  
Competency of new evidence, however, is not presumed.  In the 
present case, the Board has carefully considered whether the 
December 1985 UMH rheumatology report and/or the June 2000 
UMH pulmonary clinic report constitute new and material 
evidence of a competent diagnosis of a left knee disorder.  
With respect to the December 1985 report noting left knee 
arthralgia, the Board observes that Dorland's Illustrated 
Medical Dictionary, 149 (30th ed. 2003), defines 
"arthralgia" as "pain in a joint."  In light of such 
definition, the Board finds that the December 1985 diagnosis 
of left knee arthralgia is not competent evidence of a 
current left knee disorder.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted), appeal dismissed, 259 
F.3d 1356 (Fed. Cir. 2001).  

The Board also finds that the June 2000 reference to knee 
arthritis is not a competent diagnosis of a current left knee 
disorder because it is found in the veteran's reported 
history.  In this regard, there is no indication that the 
veteran's left knee was examined by the reporting 
pulmonologist, nor is there any additional evidence which 
might demonstrate that arthritis was "diagnosed" by this 
physician.  See Dorland's Illustrated Medical Dictionary, 507 
(30th ed. 2003) ("diagnosis" is the "determination of the 
nature of a case of disease" (emphasis added)).  Instead, it 
appears that the "diagnosis" of arthritis was self-reported 
by the veteran.  The Board finds it significant that the 
veteran was being examined by a pulmonologist for treatment 
of a sarcoid, lending additional support to its finding that 
this was a self-reported diagnosis.  Unfortunately, a 
diagnosis provided by the veteran himself cannot constitute 
competent evidence of a diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson is not 
competent to provide evidence of a diagnosis or disability).  

In sum, the Board finds that the evidence submitted by the 
veteran in conjunction with his request to reopen his 
previously disallowed claim, while new, is not material.  In 
this regard, none of the evidence associated with the record 
since the February 1987 Board denial demonstrates a competent 
diagnosis of a current left knee disorder.  Since none of 
this newly submitted evidence pertains to the reasons for the 
prior denial nor raises the reasonable possibility of 
substantiating the veteran's underlying claim, his request to 
reopen the previously disallowed claim of entitlement to 
service connection for a left knee disorder is denied.  
38 C.F.R. § 3.156(a).

II. Service Connection for Sarcoidosis

The veteran is claiming entitlement to service connection for 
sarcoidosis as due to his military service.  Specifically, 
the veteran asserts that that he was exposed to sulfuric acid 
during service while working as an electrician on aircrafts 
and in a battery shop, and that such exposure is the direct 
cause of his disability.  See May 2004 Statement in Support 
of Claim.  

Unfortunately, the veteran's service medical records are 
unavailable for review.  As previously discussed, there is 
evidence that they were likely destroyed in a 1973 fire at 
the NPRC.  Pertinent to the veteran's appeal, he has not 
contended that he was first diagnosed with sarcoidosis during 
service.  Moreover, at no time has he asserted that he 
complained of pulmonary problems during service.  Regardless, 
the lack of service medical records or evidence of an in-
service diagnosis is not fatal to the veteran's claim.  In 
addition, the lack of evidence of an in-service diagnosis or 
chronic symptomatology during and after service is not fatal 
to the veteran's claim.  As noted above, service connection 
may also be warranted if the competent evidence establishes 
that any current sarcoidosis diagnosed after discharge was 
incurred in service or is related to an in-service event or 
injury, including exposure to sulfuric acid.  38 C.F.R. § 
3.303(d).

In the present case, the first evidence of record of 
sarcoidosis is an April 1983 VA rheumatology record which 
notes a diagnosis of "possible sarcoidosis."  A November 
1983 dermatology clinical record indicates that the veteran 
was eventually diagnosed with a sarcoid by liver biopsy.  
More recently, the veteran was diagnosed with sarcoidosis by 
lymph node biopsy.  See November 9, 1999, UMH Pulmonary 
Clinic Treatment Record.  The Board observes that the first 
evidence of a diagnosis of sarcoidosis is nearly thirty years 
after the veteran's separation from service.  The Board notes 
that it may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc). Thus, this significant lapse in 
time weighs against the veteran's current claim.  

The Board has carefully reviewed all records pertaining to 
the veteran's sarcoidosis.  However, none of these records 
provides any evidence regarding the etiology of this disease.  
Moreover, there is no mention of any relationship between 
sulfuric acid exposure and the development of sarcoidosis in 
the current record.  While an accurate determination of 
etiology is not a condition precedent to granting service 
connection, nor is definite etiology or obvious etiology, 
there must at least be a sufficiently definitive opinion on 
etiology to rise above the level of pure equivocality for the 
Board to consider granting service connection.  See Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 
Vet. App. 420, 424 (1998).  In the present case, the only 
etiological evidence of record is the veteran's own assertion 
that his sarcoidosis is related to military service.  This 
determination, however, is not a matter for an individual 
without medical expertise.  See Espiritu, supra.  Thus, while 
the Board has considered the veteran's lay assertions, they 
cannot constitute competent evidence of a nexus between the 
veteran's current disability and service.  

With consideration of the length of time following service 
prior to a recorded diagnosis of sarcoidosis and the absence 
of any medical opinion suggesting a causal link to the 
veteran's service, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for sarcoidosis.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

The veteran's request to reopen his previously denied claim 
of entitlement to service connection for a left knee disorder 
is denied.

Entitlement to service connection for sarcoidosis is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


